DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3, 5-10, 12-17, and 19-22 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10, 12-17, and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a method; claim 8 to a system; and claim 15 to a computer program product. Thus, the claims are directed to statutory categories of invention. However, the claims are rejected under 35 U.S.C. 101 because they are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
The analysis proceeds to Step 2A Prong One. 


Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04. 
The abstract idea of claims 1, 8, and 15 is defined as (claim 1 being representative):
receiving a business process model comprised of one or more activities, wherein the business process model received is based on a selection by a user;
extracting one or more key phrases from one or more event logs, wherein the one or more event logs are based on the business process model;
identifying one or more derived activities by determining a corresponding activity for each of the one or more extracted key phrases; 
generating an enriched business process model based on the business process model and the one or more derived activities;
determining one or more key performance indicators for each activity of the enriched business process model; and
utilizing the one or more key performance indicators to determine a hotspot index score of each of the one or more activities of the enriched business process model.

The abstract idea steps recited in claims 1, 8, and 15 are those which could be performed mentally, including with pen and paper. As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). An administrator, with the aid of pen and paper, could accomplish the italicized steps above, as they generate a business model and determine, then utilize KPIs. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally and alternatively, the claim is directed business process models, which constitutes a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally and alternatively, the claim is directed to the steps relating to a business process model, which constitutes a process that, under its broadest reasonable interpretation, covers managing personal behavior relationships, interactions between people, but for the recitation of generic computer components. That is, the drafted process is comparable to a social activities, teaching, following rules or instructions process. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations of social activities, teaching, following rules or instructions, then it falls within the Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04.
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool. In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application. Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology. 
Claims 8 and 15 recite the following additional elements (there are no additional elements in claim 1):
Claim 8: computer system; one or more processors; one or more computer-readable memories; one or more computer-readable tangible storage medium.
Claim 15: computer program product; one or more non-transitory computer-readable tangible storage media; a processor.
These elements are merely instructions to apply the abstract idea to a computer. There’s no indication that these computing elements, based on applicant’s own specification at para. [0012], are anything but generic. The combination of these elements, i.e. a generic computing system, is also nothing more than an attempt to apply the abstract idea to a computer. Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, they do not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 
Therefore, per Step 2A, Prong Two, the abstract idea not integrated into a practical application. The claims are directed to an abstract idea.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP 2106.05(f).
The additional elements and their analysis are therefore carried over: applicant has merely recited elements that instruct the user to apply the abstract idea to a computer. Applicant’s elements in combination recite no more than a generic computing system that is not significantly more than the abstract idea because they are merely computer elements applied to the abstract idea. 
Therefore, per Step 2B, it is concluded that the additional elements are not significantly more. The claims are not patent eligible.
	The analysis takes into consideration all dependent claims as well:
	Claims 2, 9, and 16 further describe the nature, structure, and/or content of the “one or more key phrases.” This does not integrate the abstract idea and is not significantly more, since it merely serves to narrow the abstract idea. 
	Claims 3, 10, and 17 include the additional step of “determining.” This does not integrate the abstract idea and is not significantly more, since it merely serves to narrow the abstract idea.
	Claims 5, 12, and 19 include the additional step of “ranking.” This does not integrate the abstract idea and is not significantly more, since it merely serves to narrow the abstract idea.
	Claims 6, 13, and 20 include the additional steps of “recommending… performing.” This does not integrate the abstract idea and is not significantly more, since it merely serves to narrow the abstract idea.
Claims 7, 14, and 21 include the additional steps of “recommending… providing.” This does not integrate the abstract idea and is not significantly more, since it merely serves to narrow the abstract idea.
Claim 22 further describes the nature, structure, and/or content of the “the one or more key performance indicators.” This does not integrate the abstract idea and is not significantly more, since it merely serves to narrow the abstract idea.
Accordingly, claims 1-3, 5-10, 12-17, and 19-22 are rejected under 35 USC § 101 as being directed to non-statutory subject matter. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10, 15-17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hull et al. (US 20190087755) in view of Suenbuel et al. (US 20080228536) and Scheepens et al. (US 20220075705).

Claims 1, 8, and 15
[Regarding claim 1, Hull discloses: a method for process optimization {business process modeling used for process optimization; para. [0017]; method described in para. [0077]}, the method comprising]
[Regarding claim 8, Hull discloses: a computer system for process optimization {business process modeling used for process optimization; para. [0017]; system described in para. [0077]}, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories {para. [0077], [0078], [0082]}, wherein the computer system is capable of performing a method comprising:]
[Regarding claim 15, Hull discloses: a computer program product for process optimization, comprising {business process modeling used for process optimization; para. [0017]; computer program product described in para. [0077]}: one or more non-transitory computer-readable tangible storage media and program instructions stored on at least one of the one or more tangible storage media {para. [0077], [0078], [0082]}, the program instructions executable by a processor to cause the processor to perform a method comprising:]
Regarding claims 1, 8, and 15, Hull discloses:
receiving a business process model comprised of one or more activities {system 720 reads or receives a business process model, e.g. processing of terminations, contained in document 710; activities represented by conditions 730; Fig. 7; para. [0055]}; and 
generating an enriched business process model based on the business process model and one or more derived activities {generated enriched business process model seen in Fig. 9, where the inputs correspond to the originating business process model and derived actions and/or conditions, i.e. activities; para. [0067]}.
Hull doesn’t explicitly disclose: 
wherein the business process model received is based on a selection by a user;
extracting one or more key phrases from one or more event logs, wherein the one or more event logs are based on the business process model;
identifying one or more derived activities by determining a corresponding activity for each of the one or more extracted key phrases;
determining one or more key performance indicators for each activity of the enriched business process model; and
utilizing the one or more key performance indicators to determine a hotspot index score of each of the one or more activities of the enriched business process model.
However, Suenbuel, in a similar field of endeavor directed to deriving business processes from event logs, discloses:
wherein the business process model received is based on a selection by a user {BPE 605 includes a user interface for user to define domain rules used to derive business processes from event logs, i.e. business process model received in response to selection of rules by user; Fig. 6; para. [0033]};
extracting one or more key phrases from one or more event logs, wherein the one or more event logs are based on the business process model {event logs 360 have basic business processes, i.e. one or more key phrases, extracted, wherein the event logs are associated with a business process, i.e. based on the business process model; para. [0029], [0030]};
identifying one or more derived activities by determining a corresponding activity for each of the one or more extracted key phrases {identifying one or more steps or scheme, i.e. derived activities, accomplished via determining a corresponding activity based on extracted key phrases; para. [0029], [0030]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hull to include the features of Suenbuel. Given that Hull is directed to creating knowledge rich and executable business process models from unstructured information {para. [0002]}, one of ordinary skill in the art would have been motivated to extract relevant information and determine corresponding activities, as taught by Suenbuel, in order to facilitate detecting resource bottlenecks, thereby enhancing the business process model and business processes {para. [0003] of Suenbuel}. One of ordinary skill in the art would have been motivated to facilitate detecting resource bottlenecks, and therefore modify Hull with Suenbuel. 
The combination of Hull and Suenbuel doesn’t explicitly disclose: 
determining one or more key performance indicators for each activity of the enriched business process model; and
utilizing the one or more key performance indicators to determine a hotspot index score of each of the one or more activities of the enriched business process model.
However, Scheepens, in a similar field of endeavor directed to process tree discovery, discloses:
determining one or more key performance indicators for each activity of the enriched business process model {at step 506, activity relations scores, i.e. key performance indicators, are determined for relationship operators for pairs of activities in the event log based on the filtered directly follows graph and the filtered indirectly follows graph, i.e. the enriched business process model(s); para. [0040]}; and 
utilizing the one or more key performance indicators to determine a hotspot index score of each of the one or more activities of the enriched business process model {contribution of frequency information to infer relationship operators, as shown in FIG. 8, i.e. key performance indicators, is utilized to generate formulas for calculating activity relation scores for each relationship operator for each pair of activities a and b in the event log, i.e. determining a hotspot index score of each of the one or more activities; para. [0044]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hull and Suenbuel to include the features of Scheepens. Given that Hull is directed to creating knowledge rich and executable business process models from unstructured information {para. [0002]}, one of ordinary skill in the art would have been motivated to determine and score the frequency of interaction between activities, as taught by Scheepens, in order to facilitate inferring the existence of relationships that aren’t obvious, thereby enhancing the business process model and business processes {para. [0041] of Scheepens}. One of ordinary skill in the art would have been motivated to identify nonobvious relationships between activities, and therefore modify Hull and Suenbuel with Scheepens. 

Claims 2, 9, and 16
Regarding claims 2, 9, and 16, the combination of Hull, Suenbuel, and Scheepens discloses the features of claims 1, 8, and 15, respectively. Hull further discloses: the data being unstructured {para. [0016]}.
Suenbuel further discloses: the one or more key phrases are extracted from data of the one or more event logs {event logs 360 have basic business processes, i.e. one or more key phrases, extracted; para. [0029], [0030]}}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hull, Suenbuel, and Scheepens to include the additional features of Suenbuel, in order to facilitate detecting resource bottlenecks via extracted key phrases, thereby enhancing the business process model and business processes {para. [0003] of Suenbuel}. 

Claims 3, 10, and 17
Regarding claims 3, 10, and 17, the combination of the combination of Hull, Suenbuel, and Scheepens discloses the features of claims 1, 8, and 15, respectively. Suenbuel further discloses: wherein determining the corresponding activity for the one or more key phrases is based on structured data of the one or more event logs {structured data of the one or more event logs described in para. [0030] in context of events recorded as part of electronic transaction}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hull, Suenbuel, and Scheepens to include the additional features of Suenbuel, in order to facilitate detecting resource bottlenecks via extracted data, thereby enhancing the business process model and business processes {para. [0003] of Suenbuel}. 

Claim 22
Regarding claim 22, the combination of the combination of Hull, Suenbuel, and Scheepens discloses the features of claim 1. Scheepens further discloses: wherein the one or more key performance indicators for each activity includes at least, one or more of, time duration, frequency, actor inefficiency, or activity centrality {contribution of frequency information to infer relationship operators is utilized to generate formulas for calculating activity relation scores for each relationship operator for each pair of activities a and b in the event log; para. [0044]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hull, Suenbuel, and Scheepens to include the additional features of Scheepens, in order to facilitate inferring relationship operators for a pair of activities {para. [0042] of Scheepens}. 


Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hull, Suenbuel, and Scheepens, further in view of Kalis et al. (US 11068824).

Claims 5, 12, and 19
Regarding claims 5, 12, and 19, the combination of Hull, Suenbuel, Scheepens discloses the features of claims 1, 8, and 15, respectively, but doesn’t explicitly disclose: ranking the hotspot index score for each of the one or more [derived] activities of the enriched business process model, wherein the hotspot index score is ranked based on inefficiency.
However, Kalis, in a similar field of endeavor directed to identifying customer-related deficiencies, discloses: ranking the hotspot index score for each of the one or more [derived] activities of the enriched business process model, wherein the hotspot index score is ranked based on inefficiency {in some implementations, recommendation platform 230 may generate a score related to a priority of the deficiency, i.e. ranked hotspot index score based on inefficiency; col. 15, lines 15 to 25}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hull, Suenbuel, and Scheepens to include the features of Kalis. Given that Hull is directed to creating knowledge rich and executable business process models from unstructured information {para. [0002]}, one of ordinary skill in the art would have been motivated to identify and prioritize deficiencies, as taught by Kalis, in order to improve the performance of a process and/or operations of an organization, thereby conserving processing resources and/or computing resources of devices used to implement the process and/or the operations {col. 3, lines 40 to 50 of Kalis}. One of ordinary skill in the art would have been motivated to improve the performance of a process and/or operations of an organization, and therefore modify Hull, Suenbuel, and Scheepens with Kalis. 

Claims 6-7, 13-14, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of the combination of Hull, Suenbuel, and Scheepens, further in view of Rivers et al. (US 20110145885).

Claims 6, 13, and 20
Regarding claims 6, 13, and 20, the combination of Hull, Suenbuel, Scheepens discloses the features of claims 1, 8, and 15, respectively, but doesn’t explicitly disclose: recommending one or more interventions based on the hotspot index score; and performing an impact assessment based on the one or more interventions.
However, Rivers, in a similar field of endeavor directed to determining policy processes, discloses: recommending one or more interventions based on the hotspot index score {one or more interventions, e.g. service level agreement, recommended based on complexity rating, i.e. hotspot index score; para. [0078]}; and performing an impact assessment based on the one or more interventions {financial impact pull-down menu 470 may have several options related to specific amounts of money associated with the level of potential financial impact that may result from implementing a policy in response to a particular policy need, i.e. performed impact assessment based on intervention; para. [0069]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hull, Suenbuel, and Scheepens to include the features of Rivers. Given that Hull is directed to creating knowledge rich and executable business process models from unstructured information {para. [0002]}, one of ordinary skill in the art would have been motivated to determine the impact of certain interventions, as taught by Rivers, in order to facilitate optimal decision-making with respect to business decisions {para. [0001] of Rivers}. One of ordinary skill in the art would have been motivated to facilitate optimal decision-making, and therefore modify Hull, Suenbuel, and Scheepens with Rivers. 

Claims 7, 14, and 21
Regarding claims 7, 14, and 21, the combination of Hull, Suenbuel, Scheepens discloses the features of claims 1, 8, and 15, respectively. Scheepens further discloses: providing a Directly-Follows graph based on the one or more activities {Fig. 6 shows an exemplary directly follows graph 600 of process 100 of FIG. 1, in accordance with one or more embodiments; para. [0036]}.
The combination of Hull, Suenbuel, Scheepens doesn’t explicitly disclose: recommending one or more interventions based on the hotspot index score; recommended interventions.
However, Rivers, in a similar field of endeavor directed to determining policy processes, discloses: recommending one or more interventions based on the hotspot index score {one or more interventions, e.g. service level agreement, recommended based on complexity rating, i.e. hotspot index score; para. [0078]}; recommended interventions {para. [0078]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Hull, Suenbuel, and Scheepens to include the features of Rivers. Given that Hull is directed to creating knowledge rich and executable business process models from unstructured information {para. [0002]}, one of ordinary skill in the art would have been motivated to determine the impact of certain interventions, as taught by Rivers, in order to facilitate optimal decision-making with respect to business decisions {para. [0001] of Rivers}. One of ordinary skill in the art would have been motivated to facilitate optimal decision-making, and therefore modify Hull, Suenbuel, and Scheepens with Rivers. 

Response to Arguments
Applicant’s remarks filed 12/01/22 have been carefully considered. Examiner’s response below uses applicant’s heading and page numbering for consistency.

I. - VI. 
Applicant is thanked for their summary regarding the status of the claims, the prior interview. Examiner has withdrawn the previous claim objection, rejections under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b). 

VII. - VIII. RESPONSE TO REJECTIONS UNDER 35 U.S.C. § 101
	On pages 10-11, applicant offers, with respect to the rejection under 35 U.S.C. § 101:
Applicant respectfully traverses the rejection and asserts that the invention provides an improvement in computer-related technology as well as an improvement to at least the field of business processes by identifying inefficiencies and bottlenecks within a business process model by utilizing one or more key performance indicators to determine a hot spot index score for each of the one or more activities of an enriched business process model and recommending one or more interventions accordingly. As stated in paragraphs [0028] - [0029] and [0047] - [0049] of the specification, the invention presents a method of enriching existing business process models utilizing unstructured data and using the enriched business process model in recommending interventions to address inefficiencies and/or bottlenecks within the business process model. 
The 2019 Revised Patent Subject Matter Eligibility Guidance provides that an invention is not abstract if it is determined that additional elements are recited in the claim beyond an alleged judicial exception which integrate the exception into a practical application of the exception. This requires an element in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 
Based on this recent guidance, Applicant's claims, which are implemented on a computer, are necessarily not abstract. Specifically, Applicant's invention recites a computer- implemented method, system, and program product for process optimization. Applicant asserts that these claims do not seek to cover a judicial exception to patent eligibility. 
Therefore, for at least the above reasons, Applicant respectfully requests that the rejection under 35 U.S.C. § 101 be reconsidered and withdrawn.

Examiner is not persuaded by this reasoning. Applicant’s invention appears to be squarely in Certain Methods of Organizing Human Activity, given para. [0003] of applicant’s specification. Simply being “implemented on a computer,” as applicant has argued, is not enough. The additional elements, noted in the rejection above, are basic computing elements recited at a high level of generality. There’s no indication that these computing elements, based on applicant’s own specification at para. [0012], are anything but generic. The combination of these elements, i.e. a generic computing system, is also nothing more than an attempt to apply the abstract idea to a computer. 
 Further, examiner maintains that applicant’s elements in combination recite no more than a generic computing system. The elements, alone and in combination, do not integrate the abstract idea into practical application and are not significantly more. Therefore, examiner maintains that the claims are not patent eligible. See MPEP 2106.05(f).

IX. - X. RESPONSE TO REJECTIONS UNDER 35 U.S.C. § 103
	Applicant’s argument on page 12 with respect to the rejection under 35 U.S.C. § 103 is predicated on the language added by limitation. Examiner maintains that this feature is shown by Scheepens, which was previously applied against claims 4, 11, and 18. As applicant has not provided arguments with respect to this reference, examiner directs applicant to the rejection above. 
	In summary, examiner has responded to all of applicant’s arguments and found them unpersuasive.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Discovering decision models from event logs,” directed to business model derivation from event logs (NPL attached);
US 20140196001, directed to a software development tool for developing software that implements a customer's business processes;
US 20130226671, directed to a mechanism for providing dependency injection in a business process model (BPM) system;
US 20110270639, directed to automated business process model discovery.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        12/10/22
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689